Citation Nr: 0717215	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, which granted service connection for 
hepatitis C and assigned a noncompensable rating.  The 
veteran filed a notice of disagreement to the zero percent 
rating assigned.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter is to be distinguished from one in which a claim for 
an increased rating of a disability has been filed after a 
grant of service connection.  As to the original assignment 
of a disability evaluation, VA must address all evidence that 
was of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the veteran's hepatitis C based on 
the facts shown to exist during the separate periods of time.  
Id.

In a February 2005 rating decision, the RO granted a 10 
percent rating for the veteran's hepatitis C, effective from 
December 10, 2001, the date of receipt of the claim for 
service connection.  After the RO issued a statement of the 
case in February 2005, the veteran filed a timely substantive 
appeal (VA Form 9) indicating his continued disagreement with 
the 10 percent rating.  Since the current 10 percent 
evaluation is not the maximum rating under the applicable 
rating criteria and the veteran has not withdrawn his appeal, 
the issue of entitlement to an initial or staged rating in 
excess of 10 percent for hepatitis C remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, the veteran requested a Board 
hearing at his local VA office (i.e., Travel Board hearing).  
As there is no indication in the file that he has withdrawn 
this request, the case must be returned to the RO to schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).   

Accordingly, the claim is remanded to the RO for the 
following action:

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
his pending appeal for an initial or 
staged rating in excess of 10 percent for 
hepatitis C.  Notice should be sent to 
the veteran and his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).



